Exhibit 10.5

AMENDMENT NO. 1 TO THE AMENDED AND RESTATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

OF ESB FINANCIAL CORPORATION AND ESB BANK

This Amendment No. 1 to the Amended and Restated Supplemental Executive
Retirement Plan (the “SERP”) of ESB Financial Corporation (the “Company”) and
ESB Bank (the “Bank”) is dated and effective as of the 29th day of October 2014.
The SERP was originally effective as of February 22, 2001 and was last amended
and restated effective as of November 20, 2007. Capitalized terms which are not
defined herein shall have the same meaning as set forth in the SERP.

WHEREAS, the Company has adopted the SERP to provide supplemental retirement and
death benefits for certain key employees (the “Participants”);

WHEREAS, the Company and the Bank are entering into an Agreement and Plan of
Merger with Wesbanco, Inc. (“Wesbanco”) and Wesbanco Bank, Inc., which provides
for the merger of the Company with and into Wesbanco (the “Merger”);

WHEREAS, Section 5.5 of the SERP, entitled Change in Control Benefit, provides
for the benefits under the SERP to commence on the first day of the month
following the date of a Change in Control, as defined in the SERP;

WHEREAS, absent a Change in Control, the SERP benefits in the event of a
separation from service would commence on the later of (1) the first day of the
month following the lapse of six months following the date of the separation
from service, or (2) the January 1st immediately following the separation from
service;

WHEREAS, each of the current participants in the SERP are vested in their
respective early retirement benefit under the SERP and, upon a separation from
service for any reason, would be entitled to commence receiving their SERP
benefit on the later of the dates described above;

WHEREAS, the Merger will constitute a Change in Control for purposes of the
SERP;

WHEREAS, the Company and the Bank desire to amend the SERP so that the benefits
payable following completion of the Merger pursuant to Section 5.5 of the SERP
do not commence substantially sooner than they would as a result of a separation
from service at such time;

WHEREAS, the Bank will pay special one-time bonuses to certain Participants in
2014 in connection with the Merger, and the Company and the Bank desire to amend
the SERP to exclude such bonuses from the definition of Compensation in
Section 2.6 of the SERP; and

WHEREAS, pursuant to the provisions of Section 9.1 of the SERP, the Board may
amend the SERP at any time.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth, and such other consideration the sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

1. Amendment to Section 2.6. The first sentence of Section 2.6 of the SERP is
hereby amended and restated to read in its entirety as follows:

““Compensation” means the salary paid to or accrued for a Participant during the
calendar year, before reduction for amounts deferred under any other salary
reduction program, plus cash bonuses paid to or accrued for a Participant during
the calendar year, except that cash bonuses which are identified by the Board as
special, one-time bonuses paid in 2014 shall be excluded.”

2. Amendment to Section 5.5. Section 5.5 of the SERP is hereby amended and
restated to read in its entirety as follows:

“5.5 Change in Control Benefit. Upon the occurrence of a Change in Control, the
Employer shall pay to each Participant an annual Supplemental Retirement Benefit
equal to the Adjusted Retirement Percentage multiplied by each Participant’s
respective Final Average Compensation. The annual Supplemental Retirement
Benefit shall be paid for ten (10) years commencing on (a) the first day of the
month following the date of the Change in Control or (b) if the Change in
Control consists of the merger (the “Merger”) of the Company with and into
Wesbanco, Inc. (“Wesbanco”) pursuant to an Agreement and Plan of Merger by and
among the Company, the Bank, Wesbanco and Wesbanco Bank, Inc., the December 31st
immediately following consummation of the Merger, unless a Participant elects a
different form of payment pursuant to Section 5.7 below.”

2. Effectiveness. This Amendment shall be deemed effective as of the date first
written above, as if executed on such date. Except as expressly set forth
herein, this Amendment shall not by implication or otherwise alter, modify,
amend or in any way affect any of the other terms, conditions, obligations,
covenants or agreements contained in the SERP, all of which are ratified and
affirmed in all respects and shall continue in full force and effect and shall
be otherwise unaffected.

3. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

4. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall for all purposes be deemed an original, and all of which
together shall constitute one and the same instrument.

(Signature page follows)

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Bank have caused this Amendment to be
executed effective as of the day and year first written above.

 

    ESB FINANCIAL CORPORATION Attest:      

/s/ Frank D. Martz

    By:  

/s/ William B. Salsgiver

Frank D. Martz, Secretary       William B. Salsgiver, Chairman     ESB BANK
Attest:      

/s/ Frank D. Martz

    By:  

/s/ William B. Salsgiver

Frank D. Martz, Secretary       William B. Salsgiver, Chairman

 

3